The relators, Marie Wing and N. S. Byers, for their cause of action, contend that their organization endeavoring to further the candidacy of La Follette and Wheeler, should be recognized by the defendants, the Cuyahoga County Supervisors of Elections.
The State contended that by reason of 4949 GC., only those political'parties were entitled to recognition by the board which have polled in a previous election for Governor, at least ten per cent of the entire vote cast in the State, and that any organization which did not fit that Section and did not elect its committees in accordance with 4960 GC. was not a political party and therefore not entitled to challengers and witnesses in the booths on election day.
The answer to this was that there is no definition of “political party” anywhere in the election laws of Ohio; that the Cuyahoga .County Conference for Progressive Political Action fitted exactly all common law definitions of political parties and had every attribute of a political party, including a complete organization with county, ward and precinct committees, a political purpose, and a candidate.
It also maintained that 4949 GC., which talked talked of ten per cent requirements, simply established a privilege and a duty upon ten per cent parties, but did not intend to limit the existence of minority political parties, and did not intend to prevent the coming into existence of new political parties, and did not intend to limit the rights of -other political parties except as such rights were limited in other sections. That section 4922, which deals with the naniing of chllengers and Witnesses, did not put the ten per cent or any other percentage test, but gave that right to every political party .provided only that it had at least - one candidate in the field.